                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERRIS J. LEE,                                      Case No. 18-cv-03689-HSG
                                   8                    Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE DISPOSITIVE
                                   9             v.                                          MOTION
                                  10     E. KNOX, et al.,                                    Re: Dkt. No. 26
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Defendants’ request for an extension of time to file their

                                  14   dispositive motion is GRANTED. By October 25, 2019, Defendants shall file and serve a motion

                                  15   for summary judgment or other dispositive motion. If Defendants are of the opinion that this case

                                  16   cannot be resolved by summary judgment, Defendants must so inform the Court prior to the date

                                  17   the motion is due. Plaintiff’s opposition to the summary judgment or other dispositive motion

                                  18   must be filed with the Court and served upon Defendants no later than 28 days from the date the

                                  19   motion is filed. Defendants shall file a reply brief no later than 14 days after the date the

                                  20   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                  21   hearing will be held on the motion.

                                  22          This order terminates Dkt. No. 26.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 7/23/2019

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
